IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LABOR READY SOUTHEAST,                NOT FINAL UNTIL TIME EXPIRES TO
INC., NEW HAMPSHIRE                   FILE MOTION FOR REHEARING AND
INSURANCE COMPANY, and                DISPOSITION THEREOF IF FILED
ESIS/EMPLOYER SELF-
INSURED SERVICES,                     CASE NO. 1D14-0249

      Appellants,

v.

FOUTCH DEWANE PITTMAN,

      Appellee.

_____________________________/

Opinion filed July 7, 2014.

An appeal from an order of the Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: January 7, 2012

David A. Lamont of The Bleakley Bavol Law Firm, Tampa, for Appellants.

James R. Parris, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.